Sognier, Judge.
Farmer was convicted of dispensing and selling meperidine, commonly known as Demerol, in violation of the Georgia Controlled Substances Act. On appeal, he contends the trial court erred in denying his motion for a directed verdict, as neither Demerol nor meperidine is listed in Schedule II of the Controlled Substances Act (Code Ann. § 79A-807, Schedule II (c) (17)). We agree.
Although the prosecuting attorney told the court that meperidine is a Schedule II drug and it is specified in the law itself neither meperidine nor Demerol is listed in Schedule II, supra, or in any other schedule of controlled substances under Code Ann. § 79A-801 et seq. Since the state failed to establish that meperidine is a controlled substance, as alleged, it was error to deny appellant’s motion for a directed verdict of acquittal.

Judgment reversed.


Deen, C. J., and Birdsong, J., concur.